DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Claims 1-3, 7, 9-10, 12, 15-18 are pending and under examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alexandra Anoff on 04/07/2021.

The application has been amended as follows:
Claim 1, line 12, replace “optionally additional anionic surfactants, zwitterionic surfactants,” by ---optional ingredient from the group consisting of ---.
Line 17-19, replace “wherein the foam shampoo composition comprises: i. a foam density of from about 0.02 g/cm3 to about 0.15 g/cm3;  ii. a bubble size distribution comprising R32 of” by ---wherein a foam density of the foam shampoo composition is from about 0.02 g/cm3 to about 0.15 g/cm3, and a bubble size distribution R32 of the foam shampoo composition is---.

Claim 2, line 2, replace “comprises” by ---is---.
Claim 7, line 1-2, replace “the foam shampoo composition further comprises a yield point” by --- a yield point of the foam shampoo composition is---.
Claim 12, line 2-3, replace “shampoo composition comprises an anti-dandruff agent consisting of piroctone olamine” by ---anti-dandruff agent is piroctone olamine and is present in the shampoo composition---.
Claim 15, line 1-2, replace “the foamable shampoo composition comprises a liquid phase viscosity of” by --- a liquid phase viscosity of the foamable shampoo composition is---.

Claim 17, line 1-2, replace “the foamable shampoo composition comprises the liquid phase viscosity of” by --- the liquid phase viscosity is--.
Claim 18, line 1-3, replace “the foamable shampoo composition comprises from about 0.005% to about 1% of a conditioning agent comprising cationic guar polymer” by ---the conditioning agent is cationic guar polymer and is present in the foam shampoo composition from about 0.005% to about 1%---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: After amendment, the scope of claimed invention is narrowed down so it is no obvious in the art of record. Since there is no other outstanding issue remaining, claims 1-3, 7, 9-10, 12, 15-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 7, 9-10, 12, 15-18 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.